MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Apr 12 2017, 9:34 am

this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
regarded as precedent or cited before any                                     Court of Appeals
                                                                                and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES
Christopher C. Wischer                                    Beth McFadin Higgins
Raymond P. Dudlo                                          Mount Vernon, Indiana
Evansville, Indiana
                                                          Jacob P. Weis
                                                          Poseyville, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Roy Defries, et al.,                                      April 12, 2017
Appellants-Defendants,                                    Court of Appeals Case No.
                                                          65A05-1508-MI-1249
        v.                                                Appeal from the Posey Circuit
                                                          Court
Board of Commissioners of                                 The Honorable James M.
Posey County, et al.,                                     Redwine, Judge
Appellees-Plaintiffs                                      The Honorable Robert R.
                                                          Aylsworth, Special Judge
                                                          Trial Court Cause No.
                                                          65C01-1401-MI-18



Altice, Judge.


                                          Case Summary

Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017              Page 1 of 17
[1]   This case revolves around a small piece of land in unincorporated Posey

      County known as South Road, which was dedicated as a public road nearly two

      centuries ago. In 2013, a group of adjacent landowners, made up of Donald

      and Virginia Alsop, Janice Heinlin, and Alvin and Jennifer Blaylock

      (collectively, the Petitioners), filed a petition asking the Board of

      Commissioners of Posey County (the Board) (collectively with the Petitioners,

      the Appellees) to vacate South Road. A competing group of landowners and

      nearby business owners, made up of Roy and Nancy DeFries, Indian Mound

      Farm, LLC, David Flanders, and Johnathan Scott1 (collectively,

      Remonstrators), remonstrated. After a public hearing, the Board voted

      unanimously to grant the petition to vacate South Road and adopted an

      ordinance to that effect. The Remonstrators appealed to the Posey County

      Circuit Court, which affirmed the Board’s decision. On appeal to this court, the

      Remonstrators raise a number of issues which we consolidate and restate as the

      following two:

              1. Must the Board’s decision be set aside due to its failure to
              hold a hearing within thirty days as required by Ind. Code § 36-7-
              3-12(c)?


              2. Was the Board’s decision to vacate South Road arbitrary,
              capricious, or an abuse of discretion?




      1
       Remonstrators Roy and Nancy DeFries and Indian Mound Farm own land adjacent to South Road.
      Remonstrators Flanders and Scott are not adjacent landowners, but they own a business in nearby New
      Harmony.

      Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017        Page 2 of 17
[2]   We affirm.2


                                       Facts & Procedural History


[3]   South Road is located in unincorporated Posey County and runs east to west,

      abutting the southern boundary of the town of New Harmony. South Road is

      approximately 738.11 feet long and 41.5 feet wide and intersects on its west end

      with Main Street. The Alsops and Heinlin use a short paved or gravel portion

      of the west end of South Road as a driveway, and an outbuilding owned by

      Heinlin is located within the strip of land platted as South Road. East of this

      structure, the road gives way to dense underbrush and forest. There is no actual

      roadway on this portion of the land platted as South Road, and a ditch runs

      through part of the right-of-way. On its east end, the land platted as South

      Road dead-ends into the Blaylocks’ back yard. South Road has never been

      maintained by the county for public travel and it is not listed on the state

      highway inventory for purposes of the allocation of road maintenance funding.


[4]   The current petition to vacate is not the first legal proceeding involving South

      Road. In 1977, the Posey Circuit Court resolved a dispute between then-

      owners of the land adjacent to South Road, one of whom had erected

      obstructions on the land and claimed ownership through adverse possession.

      Cook v. Rosebank Dev. Corp., 376 N.E.2d 1196, 1197 (Ind. Ct. App. 1978).                          The




      2
        We held oral argument in this matter on March 9, 2017, at DePauw University in Greencastle. We thank
      the students, faculty, and staff for their hospitality, and we commend counsel for the quality of their
      advocacy.

      Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017        Page 3 of 17
      trial court found that South Road was a public road, rejected the claim of

      adverse possession, and ordered the defendants to remove all obstructions from

      the road and enjoined them from interfering with the use of South Road in the

      future. Id. at 1198-99. This court affirmed the trial court on appeal. Id. at

      1200-01. The record also indicates that the Board denied a previous petition to

      vacate South Road in 2005.


[5]   The current petition to vacate South Road was filed on June 17, 2013, but

      hearing on the matter was delayed due to uncertainty as to whether South Road

      was a county road,3 as well as the adjacent landowners’ attempts to reach a

      settlement. In December 2013, Remonstrators Flanders and Scott filed another

      objection to the proposed vacation of South Road, this time also asserting that

      the Board lacked jurisdiction to rule on the petition due to its failure to hold a

      public hearing within thirty days as required by Ind. Code § 36-7-3-12(c). The

      matter proceeded to public hearing on December 17, 2013. At the conclusion

      of the hearing, the Board voted unanimously to grant the petition and signed an

      ordinance vacating South Road.


[6]   Indian Mound Farm and Roy and Nancy DeFries filed an appeal of the

      ordinance in the Posey Circuit Court. Shortly thereafter, Flanders and Scott

      filed a motion to intervene, which was granted. The parties submitted briefs

      and exhibits, and on July 27, 2015, the trial court issued its findings and



      3
        It appears that the interested parties were initially uncertain as to whether South Road was located within
      the Town of New Harmony or in unincorporated Posey County.

      Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017              Page 4 of 17
      judgment affirming the Board’s decision to vacate South Road. This appeal

      ensued.


                                    1. Timeliness of Public Hearing


[7]   The Remonstrators first argue that the Board’s decision must be set aside for

      lack of jurisdiction because the hearing on the petition to vacate South Road

      was untimely. “Where, as here, the facts are not in dispute, the question of

      subject matter jurisdiction is a pure question of law and the trial court’s decision

      should be reviewed de novo.” Richardson v. Bd. Of Comm’rs of Owen Cnty., 965
N.E.2d 738, 742 (Ind. Ct. App. 2012), trans. denied.


[8]   Ind. Code § 36-7-3-12(c) provides that a hearing on a petition to vacate a public

      way shall be held within thirty days after the petition was received. The parties

      do not dispute that the hearing in this case was held well outside this thirty-day

      timeframe. Indeed, the hearing was not held until approximately six months

      after the petition was filed. The parties disagree, however, on the effect of this

      delay on the Board’s authority to issue a decision on the petition. The

      Remonstrators argue that the delay deprived the Board of jurisdiction to

      consider the petition to vacate, while the Petitioners and the Board argue that a

      timely hearing was not a jurisdictional prerequisite and that the delay was

      harmless.


[9]   The Remonstrators cite no authority supporting their argument that a timely

      hearing is a jurisdictional prerequisite to the Board’s consideration of a petition

      to vacate. Instead, they argue that “Indiana law does not favor vacating public

      Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 5 of 17
       roads” and “actions vacating public roads require full and substantial

       compliance with the governing provisions of such vacations.” Appellants’ Brief

       at 13 (citing Cook, 376 N.E.2d at 1196).


[10]   Although not directly on point, we find our Supreme Court’s decisions in K.S.

       v. State, 849 N.E.2d 538, 541 (Ind. 2006), and In re Adoption of O.R., 16 N.E.3d
965 (Ind. 2014), to be instructive. In K.S., the respondent in a proceeding to

       revoke juvenile probation sought to set aside his original delinquency

       adjudication based on a procedural error—the failure of the court to approve

       the filing of the delinquency petition. 849 N.E.2d at 541. The respondent

       characterized the defect as a jurisdictional one, which would leave the

       delinquency adjudication open to such a collateral attack. Id. In rejecting this

       argument, our Supreme Court noted that “[a]ttorneys and judges alike

       frequently characterize a claim of procedural error as one of jurisdictional

       dimension. The fact that a trial court may have erred along the course of

       adjudicating a dispute does not mean it lacked jurisdiction.” Id. The court

       explained that “[r]eal jurisdictional problems would be, say, a juvenile

       delinquency adjudication entered in a small claims court, or a judgment

       rendered without any service of process.” Id. at 542. The court noted that

       “[t]he question of subject matter jurisdiction entails a determination of whether

       a court has jurisdiction over the general class of actions to which a particular

       case belongs” and that the juvenile court had exclusive jurisdiction over cases

       involving juvenile delinquency. Id. Thus, the respondent’s claim was one of




       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 6 of 17
       procedural error, not jurisdiction, and not a proper basis for a collateral attack.

       Id.


[11]   In O.R., the biological father of a minor child attempted to appeal an order

       granting an adoption petition filed by his daughter’s guardians. 16 N.E.3d at

       968. This court dismissed the appeal, concluding that it lacked jurisdiction

       because father’s notice of appeal was not timely filed pursuant to Ind. Appellate

       Rule 9, which provides that the right to appeal “shall be forfeited” unless a

       notice of appeal is filed within thirty days of the entry of final judgment. On

       transfer, our Supreme Court acknowledged that it “ha[d] long taken the

       position that timely filing is a jurisdictional prerequisite to the consideration of

       an appeal.” O.R., 16 N.E.3d at 969. The court went on to explain, however,

       that it had subsequently made note of the “tendency in procedural law to treat

       various kinds of serious procedural errors as defects in subject matter

       jurisdiction” and held that its prior case law characterizing the untimely filing

       of a notice of appeal as a jurisdictional defect reflected that misapprehension.

       Id. at 970 (quoting K.S., 849 N.E.2d at 541). The court reasoned that App. R. 9

       uses the language of forfeiture, not jurisdiction, and that there is a crucial

       distinction between the two. O.R., 16 N.E.3d at 970-71. A forfeiture means

       that a party has lost a right, while a lack of jurisdiction deprives a court of the

       authority to hear a case. Id. Thus, where a party has forfeited the right to

       appeal by failing to file a timely notice of appeal, the question becomes

       “whether there are extraordinarily compelling reasons why this forfeited right

       should be restored.” Id. at 971. In that case, the court found that such reasons


       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 7 of 17
       existed based on father’s attempts to perfect a timely appeal and the

       constitutional dimensions of the parent-child relationship. Id. at 972. See also

       Hunter v. Ind. Dep’t of Transp., 67 N.E.3d 1085, 1089 (Ind. Ct. App. 2016)

       (holding that former state employee’s failure to timely file petition for judicial

       review of administrative order affirming his termination was not a jurisdictional

       error because the relevant statute was written “in terms of waiver and not

       subject matter jurisdiction”), trans. pending.


[12]   The Remonstrators’ arguments concerning the Board’s jurisdiction reflect the

       tendency, noted by our Supreme Court in K.S. and O.R., to treat certain types of

       procedural errors as defects in subject matter jurisdiction. The statute setting

       forth the thirty-day time limit for holding a public hearing makes no mention of

       jurisdiction—indeed, it does not even mention waiver or forfeiture for failure to

       hold a hearing within that timeframe. See I.C. § 36-7-3-12(c). We will not

       presume that I.C. § 36-7-3-12(c) sets forth a jurisdictional requirement in the

       absence of statutory language to that effect. See Hancock Cnty. Rural Elec.

       Membership Corp. v. City of Greenfield, 494 N.E.2d 1294, 12-95-97 (Ind. Ct. App.

       1986) (construing the word “shall” appearing in a statute setting a ninety-day

       time limit for issuing a ruling on a petition to change a utility service area as

       directory rather than jurisdictional in the absence of statutory language

       providing that a timely ruling was a jurisdictional requirement and where the

       time limit “d[id] not go to the essence of the statutory purpose”), trans. denied.


[13]   We further conclude that any error resulting from the Board’s failure to hold the

       hearing within thirty days in accordance I.C. § 36-7-3-12(c) was harmless

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 8 of 17
       because it did not affect the substantial rights of the parties. See Ind. Trial Rule

       61 (providing that “[t]he court at every stage of the proceeding must disregard

       any error or defect in the proceeding which does not affect the substantial rights

       of the parties”). As the Petitioners note, “[n]o party was prejudiced from the

       time the Petition was filed until the hearing date, because the status quo of

       South Road was maintained.” Appellees’ Brief at 10. Although the

       Remonstrators claim that they were prejudiced because they “were forced to

       wait nearly five months to voice their objections[,]” they do not explain why

       such delay, standing alone, prejudiced their rights. Reply Brief at 7. If anything,

       the delay benefitted the Remonstrators by preserving their right to access to

       South Road for several additional months while the petition was pending.

       Because the Remonstrators cannot demonstrate prejudice resulting from the

       delayed hearing, they have not established reversible error on that basis.


                                    2. Merits of the Board’s Decision


[14]   The Remonstrators also challenge the merits of the Board’s decision to vacate

       South Road. I.C. § 36-7-3-12 provides that within thirty days of the adoption of

       an ordinance vacating a public road, any aggrieved person may appeal to the

       circuit, superior, or probate court of the county, which “shall try the matter de

       novo[.]” This court has noted, however, that the phrase “de novo,” when used

       in statutes granting judicial review of administrative or legislative proceedings,

       has not been construed in the usual sense because “our constitutional

       relationship with the other branches of government precludes such a review.”

       Smith v. City of Shelbyville, 462 N.E.2d 1052, 1055-56 (Ind. Ct. App. 1984)

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 9 of 17
       (quoting City of Indianapolis v. Nickel, 331 N.E.2d 760, 769 (Ind. Ct. App. 1975)).

       Rather, the trial court is limited to determining whether the decision was

       arbitrary, capricious, or an abuse of discretion. Id.


[15]   Moreover, when a trial court’s findings are based on a paper record, the

       appellate court conducts its own de novo review of the record. Equicor Dev., Inc.

       v. Westfield-Washington Twp. Plan Comm’n, 758 N.E.2d 34, (Ind. 2001). See also

       West v. Office of Ind. Sec’y of State, 54 N.E.3d 349, 352 (Ind. 2016) (explaining

       that when a trial court reviews a paper record only, “we are in just as good of a

       position as the trial court was to resolve the case, and thus need not defer to its

       ruling”). “To navigate our analysis, we thus follow the same guideposts relied

       upon by the reviewing courts below.” West, 54 N.E.3d at 352.                        Because the

       trial court in this case ruled on a paper record only, we need not defer to its

       judgment; instead, we review the record applying the same standard as the trial

       court. That is, we will reverse only if the Board’s decision is arbitrary,

       capricious, or an abuse of discretion. See Smith, 462 N.E.2d at 1055-56. A

       decision is arbitrary and capricious if it is made without any consideration of

       the facts and lacks any basis that may lead a reasonable person to reach the

       same decision. Ind. Pesticide Review Bd. v. Black Diamond Pest & Termite Control,

       Inc., 916 N.E.2d 168, 179 (Ind. Ct. App. 2009), trans. denied. In other words, a

       decision is arbitrary and capricious if it lacks a reasonable basis. Id.


[16]   I.C. § 36-7-3-12(e) provides that “[a]fter a hearing on the petition, the legislative

       body may, by ordinance, vacate the public way or public place.” This court has

       noted that “[t]he statute, by use of the word ‘may’[,] . . . confers discretionary

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017    Page 10 of 17
       authority on the legislative body.” Smith, 462 N.E.2d at 1056. The

       Remonstrators’ arguments on appeal are based on I.C. § 36-7-3-13, which

       provides as follows:

               A remonstrance or objection permitted by section 12 of this
               chapter may be filed or raised by any person aggrieved by the
               proposed vacation, but only on one (1) or more of the following
               grounds:


               (1) The vacation would hinder the growth or orderly
               development of the unit or neighborhood in which it is located or
               to which it is contiguous.


               (2) The vacation would make access to the lands of the aggrieved
               person by means of public way difficult or inconvenient.


               (3) The vacation would hinder the public’s access to a church,
               school, or other public building or place.


               (4) The vacation would hinder the use of a public way by the
               neighborhood in which it is located or to which it is contiguous.


       The Remonstrators argue that if any one of these circumstances is found to

       exist, the legislative body considering a petition to vacate must deny a petition

       to vacate. They argue further that they presented evidence indicating that all

       four bases for remonstration existed and, consequently, the petition to vacate

       should have been denied.


[17]   The Appellees note, however, that I.C. § 36-7-3-13 refers only to the grounds

       upon which remonstrations may be made; it says nothing concerning the

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 11 of 17
       Board’s authority to grant a petition to vacate a public road notwithstanding

       such objections.4 According to the Appellees, the only necessary prerequisite to

       the vacation of a public road is the filing of a petition meeting the statutory

       requirements of I.C. § 36-7-3-12. We need not resolve this question because

       even if we assume that I.C. § 36-7-3-13 limits the Board’s discretion in the

       manner the Petitioners suggest, we cannot conclude that the Board’s decision

       was arbitrary and capricious or an abuse of discretion.


[18]   We must first address the Remonstrators’ argument that it was improper for the

       Board to consider the prolonged nonuse of South Road in considering the

       petition to vacate. There is nothing in the language of the applicable statutes

       that would prohibit the Board from weighing the historical nonuse of South

       Road against the Remonstrators’ evidence and arguments against vacating the

       road. Indeed, this court has considered nonuse in previous opinions affirming

       decisions to vacate public roads. See Richardson, 965 N.E.2d at 743 (reasoning

       that “[i]n essence, the County’s abandonment and decades of non-use have

       disengaged this roadbed from the active county highway system”); Kewanna,
420 N.E.2d at 1294 (affirming decision to vacate an alley based in large part on

       “longstanding lack of use”). In any event, evidence that a public road has not




       4
         We note that Town of Kewanna v. Hollis, 420 N.E.2d 1292 (Ind. Ct. App. 1981) was decided under a now-
       repealed statute that allowed petitions to vacate to be filed in the local trial court and required the court to
       grant a petition to vacate a road “if, in its opinion, justice shall require it.” Id. at 1293. The court noted that
       prior case law had defined “justice . . . by reference to the grounds prescribed for a remonstrance[.]” Id. The
       current statute, however, has eliminated the “justice” standard and transferred authority to rule on petitions
       to vacate to local legislative bodies. Thus, the continuing applicability of the standard articulated in Kewanna
       is questionable.

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017                Page 12 of 17
       been used in many years is relevant to any consideration of the grounds for

       remonstrance listed in I.C. § 36-7-3-13. Accordingly, we conclude that the

       Board properly considered the nonuse of South Road when ruling on the

       petition to vacate.


[19]   The Remonstrators also argue briefly that the evidence presented to the Board

       does not support a finding of nonuse, but even the evidence most favorable to

       the Remonstrators’ position supports such a finding. The only evidence

       concerning use of South Road as a point of access came from Tom Smith, a

       manager for Indian Mound Farm, who stated that South Road had been used

       to harvest hay from the DeFries property “multiple years ago.” Appellant’s

       Appendix Volume 2 at 160. Additionally, although Nancy DeFries testified that

       South Road had been cleared seventeen years earlier for the installation of

       utility lines, there is no indication that it was used as a means of ingress and

       egress at that time. Thus, by all accounts, South Road has not been used at all

       in many years, and there is no indication that it has ever been used regularly by

       the public.


[20]   We now turn our attention to the Remonstrators’ challenge to the Board’s

       finding that the statutory grounds for remonstrance had not been proven. The

       Remonstrators first argue that vacating South Road will hinder the growth and

       orderly development of the neighborhood. See I.C. § 36-7-3-13(2). Specifically,

       they note that the Town of New Harmony has obtained a grant to install a

       storm water drainage system on South Road, which will require the land to be



       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 13 of 17
       cleared and the creation of a path.5 According to the Remonstrators, this path

       could be used as part of a trail system that runs throughout New Harmony.

       They fail to note, however, that evidence in the record indicates that the New

       Harmony Town Council had previously voted to forgo developing South Road

       as part of its trail system. South Road’s potential suitability for use as a trail,

       particularly in the absence of any current plans to do so, is not enough to

       establish conclusively that vacating the road would hinder the growth and

       development of the neighborhood.


[21]   The Remonstrators also argue that they presented uncontradicted evidence that

       vacating South Road would make it difficult or inconvenient to access the

       property owned by the DeFrieses and Indian Mound Farm.6 See I.C. § 36-7-3-

       13(2). Smith stated at the public hearing that Indian Mound Farm had planned

       to use South Road at some point in the future to harvest timber from its

       property. Smith stated that there were multiple ways to access the property, but

       South Road provided the best path to drag timber off of the property while

       doing the least damage to existing crop land. Nancy DeFries also stated that




       5
         In 2011—prior to the filing of the petition to vacate South Road—Posey County granted the Town of New
       Harmony an irrevocable license to install the storm water drainage system. Additionally, the ordinance
       adopted by the Board provides that South Road is vacated subject to a broad utility easement that specifically
       allows for the construction and maintenance of a storm water system. Thus, vacating South Road did not
       affect the Town’s ability to carry out the storm water drainage project.
       6
         The Petitioners assert that the Board agreed with the Remonstrators’ arguments in this regard. In support,
       they cite statements made during the public hearing by two of the three commissioners. We note, however,
       that the Board did not enter written findings. Our review of the transcript reveals that these statements were
       made in the midst of the public hearing and were part of the Board’s fact-finding and deliberative processes.
       Accordingly, we do not view them as pronouncements of the facts as found by the Board.

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017            Page 14 of 17
       she and her husband had let trees grow on the rear portion of their property

       with the idea that they could later be harvested, and that it would be difficult

       and expensive to do so without the use of South Road. Neither Smith nor

       DeFries indicated that there were concrete plans to harvest timber any time in

       the near future.


[22]   It is undisputed that both the DeFrieses and Indian Mound Farm have access to

       their property by way of other public roads and that they have not used South

       Road to access their property in many years, if ever. At most, the DeFrieses

       and Indian Mound Farm have argued that they may wish to use South Road at

       some point in the future for one specific and limited purpose. Given the

       speculative nature of this evidence and the uncertainty as to whether it would

       be feasible to use South Road for timbering, it was within the Board’s discretion

       to attribute greater weight to the lengthy history of nonuse in determining

       whether vacating the road would have an actual impact on neighboring

       landowners. See Kewanna, 420 N.E.2d at 1294 (finding that speculative

       evidence concerning the necessity of the alley to the town’s growth did not

       require denial of petition to vacate in light of the Town’s longstanding lack of

       use of the alley). The Board’s finding that vacating South Road would not

       make access to the Remonstrators’ lands difficult or inconvenient was not

       arbitrary, capricious, or an abuse of discretion.


[23]   The Remonstrators also claim that vacating South Road would hinder the

       public’s access to a school. See I.C. § 36-7-3-13(3). They claim that “[i]t is

       common knowledge and widely accepted that South Road led to a public

       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 15 of 17
       school which is now closed.” Appellants’ Brief at 21. They further assert that it

       is irrelevant that the school is closed because it remains a public building.

       Although there were a handful of vague references made at the hearing to the

       existence of an abandoned public school somewhere near South Road, its

       location was never established on the record and it is not shown on the map

       included in the record. Moreover, given the condition of South Road and the

       fact that it has been abandoned for many years, it is clear that South Road has

       not been used to reach the school in the recent past, if ever. There is simply no

       evidence in the record that the public has ever relied on South Road to reach a

       school.


[24]   Finally, the Remonstrators argue that vacating South Road would hinder the

       use of a public way—namely, South Road itself. See I.C. § 36-7-3-13(4). We

       are unconvinced. The evidence clearly establishes that South Road is a dead-

       end road that is not being used, has not been used in many years, and has long

       been in a condition such that it cannot be used as a road. The Remonstrators

       have not established error in this regard.


[25]   In sum, the Remonstrators have not established that the Board’s decision to

       vacate South Road was arbitrary, capricious, or an abuse of discretion.

       Accordingly, we must affirm.


[26]   Judgment affirmed.




       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 16 of 17
[27]   Robb, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A05-1508-MI-1249 | April 12, 2017   Page 17 of 17